MEMORANDUM **
Shannon Michael Clark, an Arizona state prisoner, appeals pro se from the *710district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
We affirm substantially for the reasons stated in the district court’s two summary judgment orders. Further, Clark failed to raise a genuine issue of material fact with respect to whether he left the prison with sufficient medication. See Far Out Prods., Inc. v. Oskar, 247 F.3d 986, 992 (9th Cir. 2001) (setting forth summary judgment standard).
The district court did not abuse its discretion by declining to exercise supplemental jurisdiction over the state law medical malpractice claim. See Fichman v. Media Ctr., 512 F.3d 1157, 1162-63 (9th Cir.2008) (concluding that the district court did not abuse its discretion by declining to exercise supplemental jurisdiction over state law claims after granting summary judgment on federal claims).
The district court did not abuse its discretion by denying Clark’s request for appointment of counsel because Clark did not demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*710edby 9th Cir. R. 36-3.